Exhibit 10.2
EMPLOYMENT AGREEMENT




THIS AGREEMENT, entered into the 9th day of August, 2013, by and between Village
Bank and Trust Financial Corp., and Village Bank , a Virginia chartered Bank
Holding company and a Virginia chartered bank corporation (together referred to
as the “Corporation”), and THOMAS W. WINFREE (the “Executive”) is made effective
on September 28, 2013, and


W I T N E S S E T H:


WHEREAS, the Corporation desires to retain the services of Executive on the
terms and conditions set forth herein and, for purpose of effecting the same,
the Board of Directors of the Corporation has approved this Employment Agreement
and authorized its execution and delivery on the Corporation’s behalf to the
Executive; and


WHEREAS, the Executive has significant experience serving in senior bank
management positions, including those of President and Chief Executive Officer,
and the Corporation desires to employ the Executive as a key executive officer
of the Corporation whose dedication, availability, advice and counsel to the
corporation is deemed important to the Board of Directors of the Corporation,
the Corporation and its stockholders;


WHEREAS, the services of the Executive, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
valuable to the Corporation; and


WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives and it is in the best interests of the Corporation and of the
Executive to secure the services of the Executive; and


WHEREAS, the Corporation considers the establishment and maintenance of a sound
management to be part of its overall corporate strategy and to be essential to
protecting and enhancing the best interests of the Corporation and its
stockholders; and


NOW, THEREFORE, to assure the Corporation of the Executive’s dedication, the
availability of his advice and counsel to the Board of Directors of the
Corporation, and to induce the Executive to remain and continue in the employ of
the Corporation and for other good and valuable consideration, the receipt and
adequacy whereof each party hereby acknowledges, the Corporation and the
Executive hereby agree as follows:


1.           EMPLOYMENT: The Corporation agrees to, and does hereby, employ
Executive, and the Executive agrees to, and does hereby, accept such employment,
for the period beginning on September 28, 2013 and ending on September 27, 2014,
which period of employment may be extended or terminated only upon the terms and
conditions hereinafter set forth.  Until September 28, 2013, the Employment
Agreement among the parties, dated as of September 28, 2010 shall remain in
effect.  The parties anticipate that Executive will retire before September 27,
2014 and, if he does, his employment will terminate on the date he retires.


 
 

--------------------------------------------------------------------------------

 

2.           EXECUTIVE DUTIES: Executive agrees that, during the term of his
employment under this Agreement and in his capacity as the Chief Executive
Officer, he will devote his full business time and energy to the business,
affairs and interests of the Corporation and serve it diligently and to the best
of his ability.  The services and duties to be performed by Executive shall be
those appropriate to his office and title as currently and from time to time
hereafter specified in the Corporation’s By-laws or otherwise specified by its
Board of Directors.  As Chief Executive Officer, the Executive will be the
senior officer of the Corporation responsible for all day-to-day operations of
the Corporation, have ultimate decision making authority for the Corporation in
day-to-day operations, and to whom the President of the Corporation will
directly report.  The Executive may also be appointed President of the
Corporation by the Board of Directors.  The Executive shall be a member of and
report to the Board of Directors, and shall be a member of the Executive
Committee.


Notwithstanding the foregoing, the Corporation acknowledges that Executive is
the managing member of the following five Virginia limited liability companies:
The Warrenton Office Building, LLC; The Warrenton Office Building II, LLC;
Towncrest Investments, LLC; Midlo Investments, LLC; and Midlothian Investments,
LLC.  The Corporation agrees that so long as it does not interfere with his
duties hereunder, Executive may continue to act as the managing member of each
of these five limited liability companies.


3.           COMPENSATION: The Corporation agrees to pay Executive, and
Executive agrees to accept, as compensation for all services rendered by him to
the Corporation during the period of his employment under this Agreement, base
salary at the annual rate of Two Hundred Fourteen Thousand Two Hundred Dollars
($214,200.00), which shall be payable in monthly, semi-monthly or biweekly
installments in conformity with Corporation’s policy relating to salaried
employees.  Such salary may be increased in the sole and absolute discretion of
the Corporation’s Board of Directors or Committee thereof duly authorized by the
Board to so act.  The Board of Directors, in its discretion, may cause the
Corporation to pay bonuses to the Executive from time to time.


4.           PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES
AND OTHER BENEFITS: (i) During the term of employment under this Agreement,
Executive shall be entitled to participate in any pension, group insurance,
hospitalization, deferred compensation or other benefit, bonus or incentive
plans of the Corporation presently in effect (including, without limitation,
stock option plans) or hereafter adopted by the Corporation and generally
available to any employees of senior executive status, and, additionally,
Executive shall be entitled to have the use of Corporation’s facilities and
executive benefits as are customarily made available by the Corporation to its
executive officers.


During the term of this Agreement, to the extent that such expenditures are
substantiated by the Executive as required by the Internal Revenue Service and
policies of the Corporation, the Corporation shall reimburse the Executive
promptly for all expenditures (including travel, entertainment, parking,
business meetings, and the monthly costs, including dues, of maintaining
memberships at appropriate clubs) made in accordance with rules and policies
established from time to time by the Board of Directors of the Corporation in
pursuance and furtherance of the Corporation’s business and good will.


 
 

--------------------------------------------------------------------------------

 
 
The Corporation shall provide an automobile for the Executive’s personal and
business use (for which Executive will pay $100.00 per month).


5.           ILLNESS: In the event Executive is unable to perform his duties
with reasonable accommodations under this Agreement on a full-time basis for a
period of four (4) consecutive months by reason of illness or other physical or
mental disability, and at or before the end of such period he does not return to
work on a fall-time basis, the Corporation may terminate this Agreement without
further or additional compensation payment being due the Executive from the
Corporation pursuant to this Agreement, except benefits accrued through the date
of such termination under employee benefit plans of the Corporation.  These
benefits shall include long-term disability and other insurance or other
benefits then regularly provided by the Corporation to disabled employees, as
well as any other insurance benefits so provided.


6.           DEATH: In the event of Executive’s death during the term of this
Agreement, this Agreement shall terminate as of the end of the month in which
Executive dies.  This Section 7 shall not affect the rights of any person under
other contract between the Executive and either the Corporation or under any
life insurance policy.


7.   TERMINATION:


(a)  Employee's employment hereunder may be terminated by either party upon
thirty (30) days written notice to the other or at any time by mutual agreement
in writing.  It shall not constitute a breach of this Agreement for the
Corporation to suspend Employee’s duties and to place Employee on a paid leave
during the notice period.


(b)           The Corporation shall have the right to terminate Employee’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately.  Termination for “Cause” shall include termination for
Employee’s failure, neglect or refusal to perform his duties and
responsibilities without the same being corrected after ten days prior written
notice or termination because of his personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses), conviction of a felony or of a misdemeanor involving moral
turpitude, misappropriation of the Corporation’s assets (determined on a
reasonable basis) or those of  its Affiliates, or material breach of any other
provision of this Agreement.  Any notice given under this subsection shall state
that it is a notice pursuant to Section 9(d) of this Agreement and shall set
forth the Board's complaints in detail sufficient to allow Employee to
understand and correct them.  In the event Employee’s employment under this
Agreement is terminated for Cause, Employee shall be paid for all time worked,
but thereafter have no right to receive compensation or other benefits under
this Agreement.


(c)  This Agreement does not provide for or entitle Employee to receive any
compensation on account of or on or after the termination of his
employment.  Such matters may be covered in one or more separate agreements
between the Corporation and the Employee.
 
 
 

--------------------------------------------------------------------------------

 


8.           TERMINATION FOR CAUSE:  Notwithstanding the provisions of Section 1
of this Agreement, the Board of Directors of the Corporation may, in its sole
discretion, terminate the Executive’s employment for Cause.  For the purposes of
this Agreement, “Cause” shall mean personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.


9.           NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:





 
If to the Executive:
     
Thomas W. Winfree
 
1510 Shallow Well Road
 
Manakin-Sabot, Virginia 23103
     
If to the Corporation:
     
Village Bank and Trust Financial Corp.
 
Village Bank
 
Attention: Chairman of the Board of Directors
 
P. O. Box 330
 
Midlothian, Virginia 23112
     
With a copy to:
     
Craig D. Bell, Esquire
 
McGuireWoods LLP
 
901 East Cary Street
 
Richmond, Virginia 23219-4030



or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


10.           MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing, signed by the Executive and on behalf of
the Corporation by such officer as may be specifically designated by the Board
of Directors of the Corporation.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provision or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the
 
 
 

--------------------------------------------------------------------------------

 
 
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Virginia.


11.           INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.  Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


12.           SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.


13.           HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.


14.           ARBITRATION: Any dispute, controversy or claim arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators, in Richmond, Virginia in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect.  The Corporation shall pay all administrative fees
associated with such arbitration.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.  Unless otherwise provided in the rules
of the American Arbitration Association, the arbitrators shall, in their award,
allocate between the parties the costs of arbitration, which shall include
reasonable attorneys’ fees and expenses of the parties, as well as the
arbitrator’s fees and expenses, in such proportions as the arbitrators deem
just.


15.           CONFIDENTIALITY-NONSOLICITATION:


(a)           The Executive acknowledges that the Corporation may disclose
certain confidential information to the Executive during the term of this
Agreement to enable him to perform his duties hereunder.  The Executive hereby
covenants and agrees that he will not, without the prior written consent of the
Corporation, during the term of this Agreement or at any time thereafter,
disclose or permit to be disclosed to any third party by any method whatsoever
any of the confidential information of the Corporation.  For purposes of this
Agreement, “confidential information” shall include, but not be limited to, any
and all records, notes, memoranda, data, ideas, processes, methods, techniques,
systems, formulas, patents, models, devices, programs, computer software,
writings, research, personnel information, customer information, the
Corporation’s financial information, plans, or any other information of whatever
nature in the possession or control of the Corporation which has not been
published or disclosed to the general
 
 
 

--------------------------------------------------------------------------------

 
 
public, or which gives to the Corporation an opportunity to obtain an advantage
over competitors who do not know of or use it.  The Executive further agrees
that if his employment hereunder is terminated for any reason, he will leave
with the Corporation and will not take originals or copies of any and all
records, papers, programs, computer software and documents and all matter of
whatever nature which bears secret or confidential information of the
Corporation.


The foregoing paragraph shall not be applicable if and to the extent the
Executive is required to testify in a judicial or regulatory proceeding pursuant
to an order of a judge or administrative law judge issued after the Executive
and his legal counsel urge that the aforementioned confidentiality be preserved.


The foregoing covenants will not prohibit the Executive from disclosing
confidential or other information to other employees of the Corporation or any
third parties to the extent that such disclosure is necessary to the performance
of his duties under this Agreement.


(b)           Subject act to Section 19(c), during the term of this Agreement
and throughout any future period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the
termination of the last such position held by the Executive, or for a period of
twelve (12) months from the date of entry by a court of competent jurisdiction
of a final judgment enforcing this covenant in the event of a breach by
Executive, whichever is later, Employee covenants and agrees that he will not,
without the prior written consent of the Corporation, solicit any existing or
former customer or employee of the Corporation for any competing business
regardless of its location.


(c)           If the Corporation terminates the employment of the Executive
without Cause, the covenant set forth in Section 15(b) shall not apply.


16.           REGULATORY REQUIREMENTS:  Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Corporation
(or any of its successors in interest) shall not be required to make any payment
or take any action under this Agreement if:


(a)  such payment or action is prohibited by any governmental agency having
jurisdiction over the Corporation or any of its subsidiaries (hereinafter
referred to as “Regulatory Authority”) because the Corporation or any of its
subsidiaries is declared by such Regulatory Authority to be troubled, insolvent,
in default or operating in an unsafe or unsound matter; or


(b)  such payment or action (i) would be prohibited by or would violate any
provision of state or federal law applicable to the Corporation, including,
without limitation, the Emergency Economic Stabilization Act of 2008, as
amended, and the Federal Deposit Insurance Act, as now in effect or hereafter
amended, (ii) would be prohibited by or would violate any applicable rules,
regulations, orders or statements of policy, whether now existing or hereafter
promulgated, of any Regulatory Authority, or (iii) otherwise would be prohibited
by any Regulatory Authority.




[SIGNATURES APPEAR ON THE NEXT PAGE]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to be
signed by its duly authorized officer and Executive has hereunto set his hand
and seal on the 9th day of August, 2013.
 

     
“EXECUTIVE”
                       
ATTEST:  /s/ Robert R. Staples
 
By:
/s/ Thomas W. Winfree          
Thomas W. Winfree
             
Date:
August 9
, 2013
                                   
Village Bank and Trust Financial Corp.,
     
and Village Bank
                       
ATTEST:  /s/ Deborah M. Golding
 
By:
/s/ Craig D. Bell          
AUTHORIZED OFFICER – Craig D. Bell
       
CHAIRMAN OF THE BOARD OF
       
DIRECTORS
           
Date:
August 9
, 2013
     



 



--------------------------------------------------------------------------------